Citation Nr: 0029926	
Decision Date: 11/15/00    Archive Date: 11/22/00	

DOCKET NO.  99-01 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fungal infection of the left eye.

2.  Entitlement to service connection for fungal infection of 
the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1953 to January 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  Current disability of the left eye due to service has not 
been demonstrated.  

2.  The veteran's currently manifested tinea pedis may not be 
dissociated from his active service.  


CONCLUSIONS OF LAW

1.  Chronic disability of the left eye, to include residuals 
of a fungal infection of the left eye, were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Chapter 51 (November 9, 2000) (H.R. 4864 (enacted)) (to be 
codified at 38 U.S.C.A. §§ 5100-5103A, 5107, 5126); 38 C.F.R. 
§ 3.303 (1999).

2.  Tinea pedis was incurred during active service.  
38 U.S.C.A. § 1110; Veterans Claims Assistance Act of 2000, 
Chapter 51 (November 9, 2000) (H.R. 4864 (enacted)) (to be 
codified at 38 U.S.C.A. §§ 5100-5103A, 5107, 5126); 38 C.F.R. 
§ 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Eye

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Multiple requests have been directed to the National 
Personnel Records Center in an attempt to obtain the 
veteran's service medical records.  These requests have 
received a response that there are no medical records on file 
and any medical records that may have existed are presumed to 
have been destroyed in a fire in 1973.  The veteran completed 
a National Archives and Records Administration "Request for 
Information Needed to Reconstruct Medical Data" (NA Form 
13055), and this was submitted to the National Personnel 
Records Center, but, again, there was a failure to obtain any 
service medical records.  The National Personnel Records 
Center was able to obtain some service personnel records 
which have been included in the claims file.  These personnel 
records do not indicate any medical treatment.  

During the veteran's personal hearing in August 1999, he 
testified that he experienced a cloudiness in his left eye in 
1953.  Although he attempted to be seen by a doctor, he was 
unable to do so and, therefore, did not receive any medical 
treatment with respect to his left eye during service.  He 
indicated that the cloudiness cleared up on its own after a 
brief period, indicated to be several days, and did not recur 
during the veteran's military service.  He indicated a belief 
that he may have mentioned it to a doctor during his 
separation examination, but he was not 100 percent sure on 
that.  

With consideration that the veteran has indicated that he did 
not receive any medical care for his left eye during his 
active service, even if service medical records were 
available, they would not reflect any treatment with respect 
to the left eye since there was no medical care rendered with 
regard to the left eye during the veteran's military service.  
Further, while he may have mentioned the 1953 cloudiness of 
the left eye at the time of his service separation 
examination, he has testified that the cloudiness did not 
reoccur and would not have existed at the time of that 
examination.  Therefore, the examination report, while it may 
have noted the veteran's report of the earlier cloudiness in 
1953, apparently would not have indicated any abnormality at 
the time of the examination.  There is no indication that 
there is any other avenue available that would result in 
obtaining the veteran's service medical records and, based 
upon the record before the Board, it would appear that even 
if his service medical records were available, they would not 
provide any additional information relating to the veteran's 
left eye since he did not receive any medical care regarding 
his left eye during service.  

Private treatment records reflect that the veteran was seen 
in September 1988 with complaints of seeing black spots and 
cloudiness in his left eye since July 1988.  He reported a 
blow to the left side of his head in May 1988.  These 
treatment records reflect that the veteran continued to be 
seen through 1997.  

The report of a June 1997 VA visual examination reflects the 
veteran's complaint of cloudy vision in the left eye during 
service and that he did not see a doctor at that time, with 
the cloudy vision going away.  He reported spots in his 
vision approximately eight years prior to the June 1997 
examination and indicated that a private physician had 
diagnosed him with a fungus.  The diagnoses included 
posterior vitreous detachment of the left eye, and presume 
ocular histoplasmosis syndrome, without maculopathy, of both 
eyes.  

There is probative medical evidence that the veteran 
currently has disability of the left eye.  However, there is 
no probative medical evidence that associates the current 
disability of the left eye with the veteran's active service, 
including his report of cloudy vision in the left eye during 
service, as noted on VA examination in June 1997.  The 
veteran and individuals who were service comrades as well as 
family members and relatives have indicated that the veteran 
experienced visual problems with his left eye during service, 
including cloudy vision in the left eye.  The veteran has 
also offered testimony regarding his cloudy vision in the 
left eye during service.  However, neither the veteran nor 
any of the other individuals, as lay persons, are qualified 
to establish a medical diagnosis or show a medical etiology 
merely by their own assertions, as such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 494-95 (1992).  
In RO communications to the veteran during the pendency of 
the appeal, the veteran was advised of the evidence necessary 
to substantiate his claim.  The Board concludes that the 
requisite duty to assist has been met, and that the 
preponderance of the evidence fails to support entitlement to 
the benefits sought on appeal.  

II.  Tinea Pedis

As noted previously, the veteran's service medical records 
are not available and there is no indication that there are 
any additional available avenues to obtain his service 
medical records.  He has offered testimony that he 
experienced the onset of skin symptoms of his feet during his 
service in Korea and he has described these symptoms to a VA 
examiner during a May 1997 examination.  He has described, to 
the examiner, the type of treatment he used to control the 
symptoms and the recurrence of those symptoms.  With this 
information, the examiner examined the veteran's feet and 
indicated, by diagnosis, that the veteran currently has 
chronic tinea pedis, bilaterally.  The examiner then, with 
consideration of the symptoms reported by the veteran, 
concluded that the initial episode of the veteran's chronic 
tinea pedis, bilaterally, occurred during his active military 
service.  While the veteran is not qualified, as a lay 
person, to diagnose the symptoms that he observed on his 
feet, he is qualified, as a lay person, to report his 
observations as to the symptoms that he observed on his feet 
and the manner in which he treated those symptoms.  
Therefore, the Board concludes that since there is competent 
medical evidence that indicates that the veteran had chronic 
tinea pedis, bilaterally, during service and with 
consideration that the veteran's service medical records have 
been destroyed, the evidence is in equipoise with respect to 
whether or not the veteran's currently manifested chronic 
tinea pedis had its onset during the veteran's active 
service.  In resolving all doubt in the veteran's behalf, 
service connection for chronic tinea pedis, bilaterally, is 
warranted.  38 U.S.C.A. § 1110.


ORDER

Entitlement to service connection for disability of the left 
eye, to include residuals of a fungal infection of the left 
eye, is denied.  

Service connection for chronic tinea pedis of the feet is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals







